Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 27, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  154425                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellee,                                                                           Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 154425
                                                                    COA: 331774
                                                                    Macomb CC: 2009-005130-FC;
  DUNCAN LORENZO ALEXANDER,                                         2009-005132-FC;
           Defendant-Appellant.                                     2009-005135-FC

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 25, 2016 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the December 17, 2015 opinion and order of the
  Macomb Circuit Court, which denied relief from judgment under MCR 6.502(G), and we
  REMAND this case to the circuit court for reconsideration. The defendant’s motion for a
  new trial and DNA testing sought relief under MCL 770.16 rather than under MCR
  6.508(D). Moreover, the motion was filed with regard to case 2009-005130-FC only, as
  shown on the circuit court’s March 2, 2015 opinion and order denying relief. Under the
  circumstances, the defendant’s subsequent motion for relief from judgment, filed with
  regard to cases 2009-005130-FC, 2009-005132-FC, and 2009-005135-FC, is not barred
  by MCR 6.502(G). On remand, the trial court shall review the defendant’s motion for
  relief from judgment under the standard set forth in MCR 6.508(D).

        We do not retain jurisdiction.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 27, 2017
         d0619t
                                                                               Clerk